DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on March 9, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election of Species
This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A)	the physical property value of the fermentation liquid itself is ethanol concentration; and 
B)	the physical property value of the fermentation liquid itself is viscosity.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 2, 4-7, 9-15, and 17-20. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature shared between the species of A) and B) is a method for producing ethanol from a lignocellulosic raw material, comprising: a step of performing multiple parallel fermentation while continuously or intermittently adding an additional saccharification enzyme to a fermentation liquid comprising a lignocellulosic raw material, a saccharification enzyme and a yeast so that a physical property value of the fermentation liquid itself is maintained within a preset range. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Olofsson et al. (J. Biotechnol. 145:168-175, 2010; cited on the information disclosure statement filed on March 9, 2021), which discloses a simultaneous saccharification and co-fermentation (SSCF) method for bioethanol production from lignocellulosic materials, the method including a controlled, intermittent addition of enzymes for saccharification in order to maintain a desired glucose concentration in the SSCF (p. 168, Abstract; p. 172, column 1). Maintaining a desired glucose concentration in the SSCF is considered to be encompassed by “a physical property value of the fermentation liquid itself is maintained within a preset range”. Moreover, Ghose et al. (Biotechnol. Bioengineer. 24:377-381, 1984; cited on Form PTO-892) teaches that ethanol inhibits cellulase enzyme activity and yeast fermentation in simultaneous saccharification and fermentation and that one way of removing these inhibitions is to keep the level of ethanol concentration in the reactor below the inhibition level (p. 377 columns 1-2). As such, it would have been obvious to one of ordinary skill in the art to maintain an ethanol concentration in the SSCF of Olofsson et al. below the inhibition level. As such, the same or corresponding technical feature shared between the species of A) and B) is not a contribution over the prior art. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656